


Exhibit 10.13
Silicon Valley Bank
Limited Waiver and
Amendment to Loan Documents


Borrower:
     Entrada Networks, Inc.
     Rixon Networks, Inc. (fka Entrada Networks-AJ, Inc.)
     Sync Research, Inc.
     Torrey Pines Networks, Inc.



Date: April 19, 2004


THIS LIMITED WAIVER AND AMENDMENT TO LOAN DOCUMENTS is entered into between
Silicon Valley Bank (“Silicon”) and the borrower named above (“Borrower”).
 
The Parties agree to amend the Loan and Security Agreement between them, dated
February 20, 2001 (as otherwise amended, if at all, the “Loan Agreement”), as
follows, effective as of the date hereof. (Capitalized terms used but not
defined in this Amendment shall have the meanings set forth in the Loan
Agreement.)
 
1.   Waiver of Defaults. Borrower has advised Silicon that Borrower has failed
to comply with the Minimum Tangible Net Worth Financial Covenant set forth in
Section 5 of the Schedule to Loan and Security Agreement for the months ending
January 31, 2004 and February 28, 2004 (the “Covenant Defaults”). Silicon and
Borrower agree that the Borrower's Covenant Defaults (as defined above) are
hereby waived. It is understood by the parties hereto, however, that such waiver
does not constitute a waiver of any other provision or term of the Loan
Agreement or any related document, nor an agreement to waive in the future this
covenant or any other provision or term of the Loan Agreement or any related
document.
 
2.   Modified Tangible Net Worth Financial Covenant. The Minimum Tangible Net
Worth Financial Covenant set forth in that portion of the Schedule to Loan and
Security Agreement entitled “5. FINANCIAL COVENANTS (Section 5.1)” is hereby
amended to read as follows:
 
Minimum Tangible
Net Worth:                               Borrower shall, on a consolidated
basis, maintain a Tangible Net Worth of not less than $2,500,000 plus 50% of the
Borrower’s net income in each fiscal quarter (commencing with the fiscal quarter
ending March 31, 2004). Increases in the Minimum Tangible Net Worth Covenant
based on net income shall be effective on the last day of the fiscal quarter in
which said net income is realized, and shall continue effective thereafter. In
no event shall the Minimum Tangible Net Worth Covenant be decreased.


3.   Fee. In consideration for Silicon entering into this Amendment, Borrower
shall concurrently pay Silicon a fee in the amount of $1,500.00, which shall be
non-refundable and in addition to all interest and other fees payable to Silicon
under the Loan Documents. Silicon is authorized to charge said fee to Borrower’s
loan account.
 
4.   Representations True. Borrower represents and warrants to Silicon that all
representations and warranties set forth in the Loan Agreement, as amended
hereby, are true and correct.
 
5.   General Provisions. This Amendment, the Loan Agreement, any prior written
amendments to the Loan Agreement signed by Silicon and Borrower, and the other
written documents and agreements between Silicon and Borrower set forth in full
all of the representations and agreements of the parties with respect to the
subject matter hereof and supersede all prior discussions, representations,
agreements and under­standings between the parties with respect to the subject
hereof. Except as herein expressly amended, all of the terms and provisions of
the Loan Agreement, and all other documents and agreements between Silicon and
Borrower shall continue in full force and effect and the same are hereby
ratified and confirmed.
 
Borrower:
     ENTRADA NETWORKS, INC.
 
 
By     _/s/ Kanwar J. S. Chadha___
President or Vice President
 
By     _/s/ Davinder Sethi _________
Secretary or Ass't Secretary
Silicon:
     SILICON VALLEY BANK
 
 
By     _/s/ Kurt Miklinski___________
Title   Vice President
 
 
Borrower:
     RIXON NETWORKS, INC.
 
 
By     _/s/ Kanwar J. S. Chadha___
President or Vice President
 
By     _/s/ Davinder Sethi _________
Secretary or Ass't Secretary
 
Borrower:
     SYNC RESEARCH, INC.
 
 
By     _/s/ Kanwar J. S. Chadha___
President or Vice President
 
By     _/s/ Davinder Sethi _________
Secretary or Ass't Secretary
 
Borrower:
     TORREY PINES NETWORKS, INC.
 
 
By     _/s/ Kanwar J. S. Chadha___
President or Vice President
 
By     _/s/ Davinder Sethi _________
Secretary or Ass't Secretary
 
 


